DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A, shown in figure 4 and including the steps of compensation (step 141), normalization (step 142), searching reference spectra (step 149), and a step (150) comprising comparing the spectrum with a reference spectrum and calculating a diagnostic parameter.
Species B, shown in figure 5 and including the steps of calculating frequency spectra on segments of ultrasound lines of an ROI (step 145), computing average frequency spectra on ROI (step 146), computing the diagnostic parameter as a shape parameter (step 153), combining shape parameters and calculating a diagnostic parameter (step 154), and comparing with corresponding parameters of reference spectra or models (step 155).
Species C, shown in figure 6 and including the steps of computing a correlation coefficient between spectra and models (step 156), validating/rejecting sonographic spectra (step 157), classification of valid frequency spectra (step 158), and defining and computing a diagnostic parameter (step 159).
The species are independent or distinct because they contain separate methods of performing step 150 which include substantially distinct/mutually exclusive steps. In addition, these species are not obvious variants of each other based on the current record. Additionally, within the three distinct species listed above, there are numerous sub-species included as Markush groupings in the claims. These sub-species include:
	Markush group i a diagnostic parameter selected from the group consisting of: 
- said percentage of healthy or pathological or intermediate valid spectra, respectively; 
- a parameter according to the average value of said correlation coefficient of said valid frequency spectra; 
- a statistic parameter or a combination of statistic parameters that describe a distribution of values of said correlation coefficients of said valid spectra; 
- a diagnostic parameter associated to a reference spectrum (52) selected among a plurality of reference spectra that represent specific pathology seriousness levels.
Markush group ii shape parameter selected from the group consisting of: 
- an area (53) defined by said average frequency spectrum in a predetermined range of frequencies (54) and/or in a predetermined range of amplitudes (55); 
- a width (54) of said average frequency spectrum at a predetermined amplitude level (56), in particular at a level defined by an amplitude value (56) lower than a maximum value (57) of said average frequency spectrum by a predetermined amount, in particular by 3 dB or by 1 db; 
- a frequency (58) corresponding to a maximum value (57) of said average frequency spectrum; - a slope (59) of a line (60) that interpolates a plurality of points (61) of said average frequency spectrum in a predetermined range of frequencies (62); 
- the coefficients of a polynomial that interpolates points (66) of said average frequency spectrum in a frequency range (54) that contains a frequency (58) corresponding to a maximum value (57) of said frequency spectrum (42); 
- a ratio of physical quantities that can be deducted from said average frequency spectrum (42); 
- any parameter that is adapted to describe the shape of said average frequency spectrum.
Markush group iii a further diagnostic parameter selected from the group consisting of: - T score; 
- Z score.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from one of Species A, B and C, as well as one corresponding member of the appropriate Markush groupings i, ii, and iii; or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Additionally, the large number of possible combinations resulting from the multiple Markush groupings presents a substantial burden in and of itself. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793